                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MONROE GROCERY, INC. and               :
FRANCISCO TAVAREZ
                                       :
                 Plaintiffs                 CIVIL ACTION NO. 3:17-922
                                       :
       v.                                         (MANNION, D.J.)
                                       :          (SCHWAB, M.J.)
UNITED STATES OF AMERICA,
GILDA TORRES, and SONNY                :
PERDUE
                                       :
                Defendants
                                       :

                                  ORDER

     Presently before the court is the report and recommendation

(“Report”), (Doc. 70), of Magistrate Judge Susan E. Schwab, which

recommends that the Government’s motion for partial judgment on the

pleadings, (Doc. 59), be denied. No objections have been filed to the Report.

Based upon the court’s review of the record, Judge Schwab’s Report will be

ADOPTED IN ITS ENTIRETY, and the Government’s motion for partial

judgment on the pleadings will be DENIED.

     On May 25, 2017, plaintiffs Monroe Grocery, Inc. (“Monroe”) and

Francisco Tavarez (“Tavarez”), (collectively “plaintiffs”), filed a pro se

complaint, (Doc. 1), against Retailer Operation Division, which filed a motion

to dismiss, (Doc. 6), on October 6, 2017. On October 27, 2017, Evan C.
Pappas entered his appearance on behalf of plaintiffs, (Doc. 10), and Andrew

Tapp filed a petition for admission pro hac vice to represent plaintiffs, (Doc.

11), which was granted by Judge Schwab on October 31, 2017, (Doc. 12).

       On December 12, 2017, plaintiffs filed an amended complaint against

the United States of America (the “Government”), Gilda Torres (“Torres”),

and    Sonny Perdue       (“Perdue”),    (collectively “defendants”),   alleging

constitutional violations of equal protection and substantive due process.

(Doc. 15). Then, on December 26, 2017, the Government filed a motion to

dismiss plaintiffs’ amended complaint or, in the alternative, for summary

judgment. (Doc. 18). The Government filed a brief in support of its motion,

(Doc. 31), and statement of facts, (Doc. 32), on January 29, 2018. Plaintiffs

filed a brief in opposition to the Government’s motion on March 7, 2018,

(Doc. 38), and the Government filed a reply brief on March 21, 2018, (Doc.

39).

       On May 3, 2018, Judge Schwab issued a report and recommendation,

which recommended that the Government’s motion to dismiss be granted in

part and denied in part. (Doc. 40). More specifically, Judge Schwab

recommended that plaintiffs’ claims seeking damages and their due process

claim seeking injunctive relief against defendants, in their official capacities,

be dismissed and that plaintiffs be granted leave to file a second amended


                                        -2-
complaint. (Doc. 40, at 31). This court adopted Judge Schwab’s report and

recommendation over the Government’s objections. (Doc. 50).

      On March 6, 2019, plaintiffs filed a second amended complaint, (Doc.

54), again bringing due process and equal protection claims. The

Government filed an answer on March 18, 2019. (Doc. 56). Then, on June

26, 2019, the Government filed a motion for partial judgment on the

pleadings, (Doc. 59), to which plaintiffs filed a brief in opposition, (Doc. 65).

The Government filed a reply brief. (Doc. 66). Judge Schwab issued the

present Report on October 29, 2019, to which no party has filed objections.

The matter is now ripe for this court’s disposition.

      When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b) advisory committee’s note; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the




                                      -3-
findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

        Here, Judge Schwab recommends that the Government’s motion be

denied because its arguments as to why the complaint should be dismissed

do not sufficiently address the specific allegations in the complaint. Having

reviewed the Report of Judge Schwab, as well as the record and pleadings,

the court finds that Judge Schwab used proper reasoning and evidence to

support her Report and arrived at a legally-sound conclusion. Therefore, the

court adopts the Report of Judge Schwab as the opinion of this court.

        Accordingly, IT IS HEREBY ORDERED THAT:

        (1) Judge Schwab’s Report, (Doc. 70), is ADOPTED IN ITS

            ENTIRETY;

        (2) The Government’s motion for partial summary judgment, (Doc. 59),

            is DENIED.

        (3) This matter is REMANDED to Judge Schwab for further

            proceedings.

                                        s/   Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
DATE: December 17, 2019
17-922-01




                                     -4-
